Alp

Case 2:20-cv-009 16} KF tf2 PUR CR 09/08/20 Page 1of5

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA LRP

NATHANIEL WEATHERSPOON
Plaintiff

Ve. . .
ALLEGHENY COUNTY: ....

“ORLANDO HARPER, (Warden of ACI)
Defendant(s)

JURISDICTION AND VENUE

 

 

Thisucase is brought pursuant to 42 USC 1983 and the fourteenth
Amendment to the United States Constitution, seeking Declaratory,

injunctive and monetary relief.
This court has jurisdiction pursuant to 28 U.S.C.1331,1343(a)(3)(4).

This court ig the appropiate venue under 28 U.S.C. 1391(b)(2) because
the events and ommissions giving rise to this action occured in
Allegheny County,Pennsylvania within the western district.
PARTIES

Plaintiff, Nathaniel Weatherspoon, suffers from a history of

serious mental disorders including ADHD,paranoid schitzophrania and
high blood pressure since birth and has spent the majority of his
childhood life on various medications, in and out of various ins-

titutions.
Defendant Allegheny County is a county government organized and

existing under the laws of the Commonwealth of Pennsylvania with
its principal place of business at 436 Grant Street, Pittsburgh
Pennsylvania 15219. Allegheny County operates the Allegheny County
Jail, located at 950 Second Avenue, Pittsburgh.Pennsylvania 15219.
Defendant, Orlando Harper, is the warden at the Allegheny County
Jail with his principal place of business being 950 Second Ave.,
Pittsburgh, Pennsylvania. Defendant Harper is responsible for the
oversight, operation and administration of the Jail , including

the implementation and enforcement of all disciplinary and medical

policies. He is sued both in official and individual Capacities,
Case 2:20-cv-00916-LPL Document 4 Filed 09/08/20 Page 2 of 5

STATEMENT OF FACTS

 

TeaMr. Weatherspoon, age 29, was arrested October 5,2017 as a result
of alleged violations of the law in which he has yet been .tried
and found guilty or not guilty there@f. Unable to post bond, he
has been detained at the Allegheny County Jail since then.

8. On or about September 26, 2018, an order appearing to be sighed”
by someone other than Judge Kevin G. Sasinoski and not the orig-
inal (See attached exhibit A) was used as a basis to put plaintiff

“on 23 hour solitary confinement without any priveledges.

9.) The controversy spawning this lawsuit and todays request for a

temporary restraining order relates to DefendantHarpers deliberate

indifference to Mr. Weatherspoons very serious medical and psychi-

atric needs.
10. On December 14, 2018, Mr. Weatherspoon was assaulted by gaurds

in the presence of the jails captain, Freddy young, and suffered

a bruised left forearm causing nerve damage. Mr. Weatherspoon has
made various requests for medical attention which were not responded
to as a result of non issuance-of proper medication of his prior
existing illnesses.(See INmate Administrative Complaint at Exibit

B attached hereto).
11. Till this day, Mr. Weatherspoon has been placed in the jails (DHO)

‘Disciplinary Housing Unit as is befitting his mental health needs

and serious medical problems.
11. Upon information and belief, Warden Harper has ignored administrative

complaints and warnings about Mr. Weatherspoons conditions including
assaults by officials on several specified occasions.(See INMATE

MPLAINT/APPEAL FORM Pgs. 1-6, as Exhibit C(1-6).

  

12. 3 . . CAUSE OF ACTION
COUNT 1. DELIBERATE INDIFFERENCE TO SERIOUS MENTAL AND MEDICAL

HEALTH NEEDS IN VIOLATION OF THE FOURTEENTH AMENDMENT TO THE U,S,

CONSTITUTION.
Case 2:20-cv-00916-LPL Document 4 Filed 09/08/20 Page 30f5

13. Plaintiff hereby incorporates by reference the allegations contained
in paragraphs 1 thru 12 of this complaint as if fully set forth herein.

14. Defendants have acted with deliberate and callous indifference to

plaintiffs serious mental and psychological needs by removing him
from general population and placing him in solitary confinement
without priveledges or necessary medical care in violation of the
fourteenth amendment to the United States Constitution.

15. Plaintiff has already suffered injury and damages as a resuit of the
defendants unconstitutional conduct, including but not limited to severe
emotional distress and harm to his physical and mental health.

16. COUNTII. DEFENDANTS DTENTION OF PLAINTIFF IN A PENAL INSTITUTION
AND IMPOSITION OF PUNITIVE SANCTIONS BY PLACEMENT INTO
ISOLATION, VIOLATES PLAINTIFFS DUE PROCESS RIGHTS UNDER
THE FOURTEENTH AMENDMENT TO THE U.S... CONSTITUTION. .

16. Plaintiff hereby incorporate by reference, the allegations contained

in the above paragraphs 1 thru 15 of this complaint as if fully set
forth herein. |

17. The Due Process Clause of the Fourteenth Amendment to the United
States Constitution prohibits punishment of plaintiff, which is the
continuous confinement of plaintiff in a penal institution and imposition

of additional punitive measures in the form of solitary confinement and

loss of priveledges, is unconstitutional.
18. Defendant, Allegheny Countys ongoing detention of Plaintiff at the

jail, a penal institution, violates plaintiffs rights under the Due
Process Clause of the Fourteenth Amendment of the U.S. Constitution;

Title 42 USC 1983 Civil Rights Act; 18 USC section 241/242, Conspiracy

a re
a ?

and Deprivation of Rights causing injury; Code of Ethics Rue (B) (1)-

(9),(14) (32), as well as Cruel and Unusual Punishment violating the
Eighth Amendment of the United States Constitution.

PRAYER FOR RELIEF -
19. WHEREFORE, Plaintiff requests that this Court grant the following

 

relief: -[Ssuance of a Declaratory Judgment that Defendants confinement

of Plaintiff is a violation of his rights secured by the U.S. Consti-

ty
an ad
Case 2:20-cv-00916-LPL Document 4 Filed 09/08/20 Page 4of 5

(CONT) tution.

(2)

(3)

(4)

Issuance of Declaratory Judgment that Defendants placement
in solitarv confinement, without adequate medical and mental
health care violates Plaintiffs rights under the Fourteenth
Amendment to the United states Constitution, and is Cruel

and Unusual Punishment.
An Emergency, preliminary/permanent Injunction, that orders

defendants to immediately remove Plaintiff from solitary
confinement and /or release him from the penal institution

in result of various Due Process Violations;
Grant fees and costs specified in tort or as the court deem...

just and proper.

Be ull Hpmitted,
Dated: 7 dd hdc AE yh.err—~by fs ‘A

FOR: Nathaniel fieavfierspoon
BY: Nathaniel Wake r,P.0O.A.

 
Case 2:20-cv-00916-LPL Document4 Filed 09/08/20 Page 5of5
\ . aa (~ \e <<
CERTLEICATE oF WNTCS

     

t N wAvarnve eens PO eve ny Cay fy |
Aok a0 \narre, (ewarded One () SPY of the atladred
Como| Lain ta ng. \De lay sept Cav hy ted

Mail (ety Vecie pt (24 vest cd 4tnis ee day

a)

54 : Dvd,

 

ALLEG HEN) Y GouNTY
Dist dvck | Seer OR, L412, Cwowel Streak

Presb hh, PA.tS 209

+ Nptrome Weather span, inmate # 156557, KOT
450 Secmd Ave. \ Pits bwe \A PA. IS 2\9
‘ )

Pre bye \q PAL IS 219
